Citation Nr: 0102275	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-21 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 10 percent 
disabling, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel

REMAND

The veteran served on active duty from December 1976 to 
December 1979.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above claim.  The 
veteran filed his claim for increase in June 1993.  He was 
notified of the denial of increase in July 1993, and he filed 
a notice of disagreement in July 1993 with the denial of 
increase and with another issue adjudicated at that time.  He 
later withdrew his notice of disagreement as to the other 
issue, but he did not withdraw the notice of disagreement as 
to the rating assigned to his back.  In September 1993, he 
again asserted that he had appealed the rating assigned his 
back.  It does not appear that a statement of the case was 
provided to the veteran until September 1999.

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

The veteran has apparently been awarded Social Security 
Administration (SSA) disability benefits.  The medical and 
administrative records related to his Social Security claim 
have not been obtained.  The RO should make arrangements to 
obtain these records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Any additional records showing treatment 
for the veteran's service-connected lumbar strain dated since 
1993 could also prove relevant and should be requested on 
remand.  

The veteran has reported medical treatment through East MS 
Correctional Facility.  In December 1999, the RO wrote to 
request his treatment records.  The RO also wrote to the 
veteran to tell him that it had requested his treatment 
records and that it was his responsibility to get the 
records.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be 
codified at 38 U.S.C. § 5103A), requires that the Secretary 
notify the claimant if it is unable to obtain records sought 
in connection with the claim.  The RO should assure on remand 
that it complies with all notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000.

The evidence shows that the veteran suffers from degenerative 
disc disease of the lumbar spine, which has not been service 
connected.  The July 1999 VA examination report is inadequate 
with regard to distinguishing, to the extent that it may be 
possible to distinguish, between the symptomatology resulting 
from the veteran's service-connected lumbosacral strain and 
the nonservice-connected degenerative disc disease.  
Therefore, the examination report does not provide the 
medical information necessary for the Board to render 
findings of medical fact regarding the degree of disability 
resulting from the veteran's service-connected disability.  
Accordingly, the claim is remanded for a new examination.

Further, because the severity of the veteran's service-
connected low back disorder is evaluated by reference to 
limitation of motion, consideration must be given to the 
criteria discussed in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and VA is required to obtain adequate and competent 
evidence that will permit an informed assessment of whether 
greater limitation of motion or additional functional loss is 
likely to arise on use or during flare-ups.  See also 38 
C.F.R. § 4.40 and § 4.45 (2000).

In the veteran's VA Form 9, he requested a hearing before the 
Board, as well as a hearing before an RO hearing officer.  He 
has had a hearing before a hearing officer, but not before 
the Board.  He made his request for both a Board hearing at 
the RO and for a Board hearing in Washington, D.C.  On 
remand, the RO should clarify which type of Board hearing the 
veteran wishes to have and make appropriate arrangements to 
schedule the hearing if the veteran wants his hearing at the 
RO.

The need to undertake the above additional development is in 
accordance with VA's duty to assist every claimant in the 
development of his or her claim for VA benefits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Ask the veteran to specify where he 
has received treatment for his low back 
disorder since 1993 and to provide 
appropriate releases for the medical 
records.  Request his treatment records 
from any source that is adequately 
identified.  If any request for medical 
records is unsuccessful, notify the 
veteran so he may present the records 
himself.

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran, and all medical and 
administrative records used in deciding 
the claim.  Obtain all the records from 
the SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

3.  After the foregoing development has 
been accomplished, schedule the veteran 
for appropriate VA examination of the 
lumbar spine.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected lumbosacral strain.  
The examiner is asked to distinguish, if 
possible, between the signs and symptoms 
of disability attributable to the 
service-connected lumbosacral strain and 
the non-service-connected degenerative 
disc disease.

The examiner should note range of motion 
measurements for the lumbar spine in all 
planes and should state what is 
considered normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  38 C.F.R. 
§§ 4.40, 4.45 (2000).

The examiner should also state whether 
there is muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; any 
osteoarthritic changes; narrowing or 
irregularity of joint space attributable 
to the lumbosacral strain; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwait's sign.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).

The examiner should distinguish, to the 
extent possible, between symptomatology 
resulting from the veteran's 
service-connected lumbosacral strain and 
any residual conditions, and any 
nonservice-connected low back disorders, 
if present.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the several 
disorders, the examiner should state this 
in the examination report.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000);  see also Stegall v. West, 
11 Vet. App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

6.  Ask the veteran to clarify whether he 
desires a Board hearing in Washington, 
D.C., or before a Member of the Board at 
the regional office.  If he requests a 
Board hearing at the RO, take appropriate 
action to schedule the hearing, in 
accordance with applicable law.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

